Citation Nr: 0928481	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-17 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1971 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to service connection for PTSD.

In a June 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2008 Order, the Court remanded the 
claim to the Board for readjudication in accordance with a 
Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).  

When the evidence does not establish that a Veteran is a 
combat Veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran has not contended that he engaged 
in combat.  However, in cases involving a claim of 
entitlement to service connection for PTSD based upon 
personal assault, after-the-fact medical evidence can be used 
to establish a stressor.  See Bradford v. Nicholson, 20 Vet. 
App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).  

Because the Veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must also be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III,  5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2008).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3); Gallegos v. Peake, 22 Vet. App. 329 
(2008).

Notably, in March 2003, the RO requested from the Veteran the 
types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  In reply, the Veteran submitted statements 
regarding the alleged sexual trauma.  The Board has relied 
upon the available evidence in determining if the alleged 
stressors can be corroborated.

The Board is indeed very mindful of the fact that Veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  It is also clear that the Board is not required to 
accept an appellant's statements regarding his or her alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he or she associates with active service, if the 
Board does not find the statements regarding the symptoms to 
be credible.

The Veteran contends that he has PTSD as a result of being 
sexually assaulted in service.  Specifically, he alleges that 
he was raped by two men while showering in May 1973.  He 
stated that he was gagged with a towel, so as to muffle his 
screams, and that there were no witnesses to the alleged 
assault.  He alleges that as a result of the personal 
assaults he began to experience depression, anxiety, and 
nightmares, and that as a means of coping he heavily abused 
illicit substances.  He asserts that the psychiatric symptoms 
and substance abuse resulted in a decline in performance that 
ultimately led to his discharge from service.  He points to 
the documented decline in his performance evaluations as 
corroboration of his alleged stressors.

The Veteran reportedly did not specifically report the sexual 
assaults to any individual of authority but did inform a 
friend with whom he was serving.  A November 2003 statement 
from this individual reflects that the Veteran had told him 
of the assault shortly after the incident occurred, but that 
the friend had not known how to help the Veteran.  The 
Veteran indicated in numerous written statements that he had 
not been interested in retribution following the assaults, 
but rather of concealing what had happened from other 
military personnel.  For this reason, he did not inform any 
other individual about what had happened.

Consistent with the Veteran's report of having kept the 
incident largely to himself, his service treatment records do 
not reflect specific psychiatric complaints or complaints 
regarding the alleged personal assault.  His service records 
do, however, show that while he had been subject to 
disciplinary action on one occasion prior to the May 1973 
assault, following the assault he was disciplined on numerous 
occasions for offenses ranging from being intoxicated while 
on duty, sleeping while on duty, and for being absent without 
leave, resulting in declining performance reviews.  He was 
not diagnosed with PTSD or any other psychiatric disorder at 
any time during his active service.

In a May 2004 letter, a friend of the Veteran stated that the 
Veteran informed him of the rapes after he was separated from 
service, and that the Veteran had been "a different person" 
since the assaults.  

The Veteran acknowledges that he did not seek psychiatric 
treatment for many years after his separation from service.  
However, he alleges that he continued to experience symptoms 
of anxiety, panic, depression, and nightmares related to the 
assaults, and that he continued to abuse alcohol and illicit 
substances as a means of coping.  Not long after his 
separation from service, the Veteran struck a bicyclist while 
he was driving under the influence of alcohol, resulting in 
the death of the bicyclist.  This incident, in addition to 
the in-service assaults, continued to haunt the Veteran over 
the years.

The record reflects that the Veteran was initially diagnosed 
with and treated for PTSD related to an in-service personal 
assault in May 2002.  He has continued to receive regular 
treatment for PTSD since that time.  Treating clinicians have 
consistently related his diagnosis of PTSD to an in-service 
personal assault.  In a June 2005 letter, the Veteran's 
treating VA psychologist stated that she had been treating 
the Veteran for over a year.  Throughout that time, he had 
related a consistent story of his assault during his military 
service and of the consequences that ensued.  The 
psychologist had collected lengthy data from the Veteran's 
immediate family, whose information was consistent with that 
provided by the Veteran:  prior to his military service, the 
primary signs of addiction, and signs and symptoms of PTSD, 
had not been evident.  The psychologist continued to say that 
she did not find the Veteran's failure to report the assaults 
immediately after they occurred as troubling, as statistical 
reports showed that only 16 percent of rapes that occurred in 
the United States were reported.  The failure to report 
sexual assault was related to "rape trauma syndrome," which 
included emotional responses such as emotional shock, denial, 
embarrassment, shame, guilt, depression, a sense of 
powerlessness, disorientation, flashbacks, fear, anxiety, 
anger, and physical stress.  These symptoms combined often 
accounted for an individual's not reporting an assault.  In 
the psychologist's opinion, the Veteran had experienced these 
symptoms in the immediate aftermath of the assaults, and 
continued to experience such symptoms at the present time.

In January 2006, the same psychologist submitted an 
additional statement in support of the Veteran's claim.  She 
at that time stated that she had reviewed "all service and 
medical documentation" relating to the Veteran's diagnosis 
of PTSD, and based upon that evidence, was attesting to the 
fact that the Veteran had PTSD as a result of the sexual 
assault sustained during his military service.

In November 2008, another of the Veteran's treating VA 
psychologists offered an opinion in support of his claim.  
The psychologist stated that the Veteran had discussed in 
detail on several occasions an incident in service where he 
was sexually assaulted and beaten in the shower by other 
soldiers.  He had had recurring intrusive memories and 
flashbacks of the incident since that time, and had been a 
credible and consistent historian during the time that the 
psychologist had worked with the Veteran.  The psychologist 
had no evidence and no reason to believe that the assault did 
not occur.  Based upon available medical records, the 
Veteran's self report, and nature of his symptoms, and the 
psychologist's clinical experience, it was the psychologist's 
opinion that the Veteran's present symptoms of PTSD were 
related to the in-service assault.

Finally, in support of his claim, the Veteran obtained an 
April 2009 opinion from a private psychiatrist.  In the April 
2009 letter, the psychiatrist stated that after a thorough 
review of all the available medical documentation, military 
records, and an intensive interview of the Veteran, it was 
her opinion that the evidence clearly supported the Veteran's 
allegation.  The Veteran reported that while on active duty 
in May 1973 he was violently attacked and raped by two men 
who entered an area where he was showering alone.  In June 
1973, he informed a friend who served in the same unit of the 
incident.  He did not, however, inform any military 
authority.  He described himself as having been shamed and 
terrified of the individuals who threatened him after the 
assault ended.  He did not reveal his experience again until 
decades later during a psychiatric hospitalization for 
suicidal and destructive behavior.

The Veteran reported having taken his military duties 
seriously prior to the assault, and having received positive 
performance evaluations.  He indicated that he was not 
involved with drugs, heavy drinking, or any misconduct until 
after the assault occurred.  After the assault, he had been 
unable to sleep.  He began drinking more and more beer, and 
then resorted to barbiturates in order to sleep.  He 
described the Army base at which he had been stationed as 
becoming more and more undisciplined.  There was little 
support, no supervision, and no one to talk with about his 
experience or the emotions he suffered.  He eventually used 
intravenous Heroin, which was readily available at that time.  
The psychologist noted that the Veteran's report of not 
having informed anyone in a position of authority about the 
assault was in particular consistent with the response of 
men, who were more likely to remain silent for years after 
the degradation of a sexual assault.  In this regard, 
mounting substance dependence and self-destructive actions 
were strong indicators of a hidden trauma.

A review of the Veteran's service personnel records revealed 
that prior to the May 1973 assault, the Veteran had one AWOL, 
which resulted in an Article 15 disciplinary action.  From 
July 1973 to July 1974, the Veteran sustained four 
disciplinary actions, for being AWOL, sleeping on duty, and 
driving under the influence.  This history indicated a 
pattern of escalation in poor behavior and substance usage.  
In 1978, after his discharge from service, the Veteran struck 
and killed a man riding a bicycle.  Such experiences of 
ongoing tragedy were also commonly seen in persons with 
traumatic histories.

Medical documentation indicated that the Veteran met all of 
the criterion consistent with a diagnosis of PTSD, chronic 
and severe.  In an SAP Interdisciplinary Treatment Plan 
Update, dated January 11, 2006, the Veteran was described as 
having "chronic multifaceted medical and psychiatric 
disabilities," consistent with a GAF of 41.  A medical 
finding of this description was often consistent with 
significant early trauma, such as sexual assault at the age 
of 19.

In spite of years of intensive medical and psychiatric care 
including emergent psychiatric hospitalizations, the Veteran 
had persistent and significant PTSD symptomatology consistent 
with sexual assault.  In the psychiatrist's opinion, a 
violent assault took place as described by the Veteran and 
resulted in profound, life-long social, occupational, and 
emotional disability.  The Veteran's PTSD was the direct 
result of the sexual trauma he experienced in the military.

The Veteran's account of the stressor that resulted in his 
PTSD has been consistent without exception.  Despite that the 
Veteran's personal assault stressor is not documented in his 
service records, the Board finds that the Veteran's credible 
testimony along with the contemporaneous evidence 
demonstrating substance abuse, behavior problems, and a 
decline in performance, where none of these problems existed 
prior to the alleged assault, combined with the medical 
evidence that found the Veteran's history demonstrative of an 
in-service personal assault with resulting PTSD, are 
sufficient to corroborate the occurrence of the in-service 
personal assault.  Additionally, medical professionals have 
determined that the personal assault the Veteran experienced 
is of the very nature of that contemplated in the regulations 
regarding service connection for PTSD based upon personal 
assault.  38 C.F.R. § 3.304(f)(3).  This evidence, combined 
with the numerous positive opinions finding a relationship 
between the Veteran's current diagnosis of PTSD and the 
in-service personal assault, and the lack of any negative 
evidence, support the award of service connection for PTSD.

Therefore, resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran has PTSD as a result of an in-service personal 
assault.  Therefore, the criteria for service connection for 
PTSD are met and service connection for PTSD is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.


ORDER

Service connection for PTSD is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


